
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.5



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of January 22,
2003, by and between Tucows.com Co., a Nova Scotia corporation (the
"Corporation"), and Graham Morris (the "Executive").

        WHEREAS, the Executive is employed by the Corporation as Chief Operating
Officer; and

        WHEREAS, the terms and conditions of the Executive's employment are
currently set forth in that certain Executive Compensation Agreement between the
Executive and Tucows International Corporation, a former subsidiary of the
Corporation, dated as of September 5th 2000, that was assumed by the Corporation
(the "Predecessor Agreement"); and

        WHEREAS, the Corporation and the Executive have agreed upon revised
terms and conditions for the Employee's continued employment with the
Corporation, which revised terms and conditions are set forth in this Agreement
and are intended to supersede and replace the Predecessor Agreement.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
set forth herein and for other good and valuable consideration, the parties
agree as follows:

        1.    TERM    

        The Corporation shall employ the Executive for an indefinite term
subject to any termination provisions that form part of this Agreement.

        2.    DUTIES    

        The Executive shall serve the Corporation in the capacity of Chief
Operating Officer ("COO"). He will report to the Chief Executive Officer of the
Corporation, as appointed by the Board of Directors, and shall perform such
duties and exercise such powers of the position of COO.

        Without limitation of the foregoing, the Executive shall:

        (a)  devote his best efforts during normal business hours to the
business and affairs of the Corporation and Tucows Inc., a Pennsylvania
corporation and the ultimate parent corporation of the Corporation ("Tucows")
and Tucows' subsidiaries (collectively with Tucows and the Corporation, the
"Tucows Companies");

        (b)  perform those duties that may reasonably be assigned to the
Executive diligently and faithfully to the best of the Executive's abilities and
in the best interests of the Tucows Companies; and

        (c)  use his best efforts to promote the interests and goodwill of the
Tucows Companies.

        The Executive acknowledges that these duties supersede any previous
duties or responsibilities of the Executive under any previous contracts,
including the Predecessor Agreement.

        3.    REMUNERATION    

        The intent of this Agreement is to entitle the Executive to an annual
compensation package for his services considering the role and performance of
the Executive and the size and stage of development of the Tucows Companies,
which is equal to the higher of (a) fair market value or (b) to the extent
compensation levels for comparable senior executives of the Corporation exceed
fair market value, the compensation levels of such comparable senior executives.
Such fair market compensation is to be comprised of a base salary, annual
bonuses, options and other perquisites of office, and is to be exclusive and not
considerate of share dividends and other corporate benefits which executives
receive in their capacity as shareholders.

--------------------------------------------------------------------------------


        (a)    Base Salary    

        The annual base salary payable to the Executive for his services
hereunder shall initially be at a rate of Cdn$187,500 commencing on January 1,
2003 which amount shall be exclusive of bonuses, options, share dividends,
benefits and other compensation. The base salary shall be paid on the normal
payroll cycle of the Corporation.

        (b)    Compensation Review    

        The Executive's compensation shall be reviewed annually by the
Compensation Committee of the Board of Directors of Tucows within three months
of the Corporation's year-end and any adjustment resulting from such review will
be effective from the year end date.

        (c)    Bonus Structure    

        The Executive will be entitled to participate as appropriate in any
bonus plan for senior executive employees that the Corporation may institute
from time to time.

        (d)    Employee Benefits    

        The Executive shall be entitled to participate in all of the
Corporation's benefit plans made generally available to its senior executive
employees from time to time in accordance with the terms thereof at the
Corporation's expense. The Corporation will pay the benefit premiums, excluding
long term disability.

        (e)    Car Allowance and Parking Space    

        The Corporation shall pay to the Executive a monthly car allowance of
Cdn$500 plus taxes. The Corporation shall also provide the Executive with a
parking space at the Corporation's office in which the Executive is primarily
working, at its expense.

        (f)    Vacation    

        During the term of this Agreement, the Executive shall be entitled to
four weeks vacation annually. Such vacation shall be taken at a time or times
acceptable to the Corporation having regard to its operations.

        (g)    Change in Control Benefits    

        (1)  As used herein the following words and phrases shall have the
following respective meanings unless the context indicates otherwise:

        (a)    Board.    The Board of Directors of Tucows.

        (b)    Cause.    "Cause" shall be determined by the Board in the
exercise of good faith and reasonable judgment, and shall mean the occurrence of
any one or more of the following:

        (1)  The Executive's conviction (or plea of guilty or nolo contendere)
for committing an act of fraud, embezzlement, theft or other act constituting a
felony; or

        (2)  The Executive's willful failure or refusal to perform the duties
and responsibilities of his position, which failure or refusal is not cured
within 30 days of receiving a written notice thereof from the Board.

        (c)    Change in Control.    "Change in Control" shall mean:

        (1)  The acquisition, other than from Tucows, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) (other than (i) Tucows, a
Subsidiary or any of their respective benefit plans or affiliates (within the
meaning of Rule 144 under the Securities Act of 1933, as amended), or (ii) STI
Ventures N.V. or any entity controlled by, or under common control with, STI
Ventures N.V.) of beneficial

--------------------------------------------------------------------------------

ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (i) the then outstanding shares of common stock of
Tucows (the "Outstanding Company Common Stock") or (ii) the combined voting
power of the then outstanding voting securities of Tucows entitled to vote
generally in the election of directors of Tucows (the "Company Voting
Securities"); or

        (2)  Individuals who, as of the date of this Agreement, constitute the
Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date of this Agreement whose election or nomination for
election by the Tucows' shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Tucows; or

        (3)  Approval by the shareholders of Tucows of a reorganization, merger
or consolidation or similar form of corporate transaction, involving Tucows or
any of its Subsidiaries (a "Business Combination"), in each case, with respect
to which all or substantially all of the individuals and entities who were the
respective beneficial owners of the Outstanding Company Common Stock and Company
Voting Securities immediately prior to such Business Combination do not,
immediately following such Business Combination, beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the company resulting from such Business Combination in substantially
the same proportion as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and Company Voting
Securities, as the case may be; or

        (4)  (A) Approval by the shareholders of Tucows of a complete
liquidation or dissolution of Tucows or (B) sale or other disposition of all or
substantially all of the assets of Tucows other than to a company with respect
to which, following such sale or disposition, more than 50% of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company Common Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such sale or
disposition.

        (d)    Date of Termination.    The effective date of the Executive's
termination of employment with the Corporation.

        (e)    Good Reason.    Without the Executive's express written consent,
the occurrence of any one or more of the following after a Change in Control:

        (1)  The Executive's position, management responsibilities or working
conditions are diminished from those in effect immediately prior to the Change
in Control, or the Executive is assigned duties inconsistent with his position;

        (2)  The Corporation or any Successor requires the Executive to be based
at a location in excess of 30 miles from the Executive's principal job location
or office immediately prior to the Change in Control, except for required travel
on the

--------------------------------------------------------------------------------




Corporation's or Successor's business to an extent substantially consistent with
the Executive's business travel obligations immediately prior to the Change in
Control;

        (3)  The Corporation or any Successor reduces the Executive's base
compensation, or materially reduces the Executive's compensation and benefits
taken as a whole, from those in effect immediately prior to the Change in
Control; or

        (4)  The Corporation fails to obtain a satisfactory agreement from any
Successor to assume and agree to perform the Corporation's obligations to the
Executive under this Agreement, as contemplated in Section 3(g)(5) herein.

The Executive's right to terminate employment for Good Reason shall not be
affected by the Executive's (A) incapacity due to physical or mental illness or
(B) continued employment for less than 90 days following the occurrence of (or,
if later, the Executive's gaining knowledge of) any event constituting Good
Reason herein.

        (g)    Subsidiary.    Any corporation or other entity (other than
Tucows) in any unbroken chain of corporations or other entities, beginning with
Tucows, if each of the corporations or entities (other than the last corporation
or entity in the unbroken chain) owns stock or other interests possessing 50% or
more of the economic interest or the total combined voting power of all classes
of stock or other interests in one of the other corporations or entities in the
chain.

        (h)    Successor.    Another corporation or unincorporated entity or
group of corporations or unincorporated entities which acquires ownership,
directly or indirectly, through merger, consolidation, purchase or otherwise, of
all or substantially all of the assets of Tucows.

        (2)  In the event a Change in Control occurs and (1) if within 18 months
thereafter, the Executive's employment with the Corporation or a Subsidiary or
any Successor shall terminate either (a) by action of the Corporation or a
Subsidiary or any Successor without Cause or (b) by reason of the Executive's
resignation from such employment for Good Reason or (2) the Executive tenders
his resignation from such employment with or without Good Reason within the
30-day period immediately following the date that is six months after the
effective date of the Change in Control, the Executive shall be entitled to the
following benefits (in addition to any benefits that would otherwise be payable
under Section 5):

        (a)  a lump sum payment in immediately available funds payable on the
Date of Termination or as soon as practical after the Date of Termination (the
"Change in Control Bonus Payment"). The Change in Control Bonus Payment will be
based upon the fair market value of Tucows on the effective date of the Change
in Control as determined by the Board in the exercise of good faith and
reasonable judgment taking into account, among other things, the nature of the
Change in Control and the amount and type of consideration, if any, paid in
connection with the Change in Control. Appendix 1 to this Agreement provides the
Change in Control Bonus Payment for the Executive.

        (b)  any and all stock options and stock-based rights held by the
Executive on the Date of Termination shall be immediately and fully vested and
exercisable as of the Date of Termination. All stock options and stock-based
rights held by the Executive on the Date of Termination shall be administered in
accordance with the terms of the applicable plans and agreements; provided, that
the foregoing provision for accelerated vesting shall, while this Agreement
continues in effect, be deemed part of any grant agreement or grant instrument
governing any stock options or stock-based rights granted to the Executive, with
any such grant agreement or grant instrument entered into before the date of
this Agreement being deemed to have been amended as of the date of this
Agreement to provide therefor.

--------------------------------------------------------------------------------




        (3)  The benefits described in Section 3(g)(2) above shall be provided
in addition to, and not in lieu of, all other accrued or vested or earned but
deferred compensation, rights, options or other benefits which may be owed to
the Executive following termination, including but not limited to accrued
vacation or sick pay amounts or benefits payable under any bonus or other
compensation plans, stock option plan, stock ownership plan, stock purchase
plan, life insurance plan, health plan, disability plan or similar or successor
plan.

        (4)  Upon a Change in Control, the Corporation's obligations to provide
the benefits described in Section 3(g)(2) above shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation, Tucows or any of its Subsidiaries may have against the
Executive.

        (5)  The change in control benefits described in this Agreement shall
bind any Successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Corporation would be obligated under the Agreement if no succession had taken
place. In the case of any transaction in which a Successor would not by the
foregoing provision or by operation of law be bound by the Agreement, the
Corporation or Tucows shall require such Successor expressly and unconditionally
to assume and agree to perform the Corporation's obligations under this
Agreement, in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.

        (h)    D&O insurance and Indemnity    

        The Executive will be an "officer" of the Corporation who will be
covered under the Corporation's or Tucows' D&O insurance policy. To the extent
that the corporation lacks sufficient insurance to fully indemnify the Executive
(e.g., does not have D&O insurance), the Corporation agrees that it shall
indemnify the Executive with regard to legal defense costs and liability costs.
For greater certainty, the Corporation will pay the legal fees when presented
with an invoice rather than requiring Executive to pay same and claim
reimbursement. The Corporation shall have the right to choose whether or not to
defend or settle and to appoint counsel of its choice.

        4.    EXPENSES    

        The Executive shall be reimbursed for all reasonable travel and other
out-of-pocket expenses actually and properly incurred by the Executive from time
to time in connection with carrying out his duties hereunder. For all such
expenses the Executive shall furnish to the Corporation originals of all
invoices or statements in respect of which the Executive seeks reimbursement.

        5.    TERMINATION    

        (a)    Death or Disability    

        In the event of permanent disability or death of the Executive, this
Agreement may be terminated by the Corporation by notice to the Executive. The
Executive is deemed to have become permanently disabled if in any year during
the employment period, because of ill health, physical or mental disability, or
for other causes beyond the control of the Executive, the Executive has been
continuously unable or unwilling or has failed to perform the Executive's duties
for nine consecutive months. The term "any year of the employment period" means
any period of 12 consecutive months during the employment period.

        (b)    For Cause    

        The Corporation may terminate the employment of the Executive at any
time for Cause without payment of any compensation either by way of anticipated
earnings or damages of any kind or payment in lieu of notice. In the event that
the Corporation wishes to terminate the Executive's employment for Cause, the
Corporation will provide the Executive with written notice of the circumstances
that entitle the Corporation to so terminate the Executive.

--------------------------------------------------------------------------------


        (c)    Without Cause    

        The Corporation may terminate the employment of the Executive without
Cause at any time upon 30 days' prior written notice to the Executive. In the
event of such termination, the Executive shall be entitled to payment of:
(i) all compensation due through the Date of Termination (including a pro rata
payment of bonuses earned) and (ii) a termination sum in the amount of six
months compensation plus one month's compensation for each year of service. For
this purpose, compensation is defined as including, but not limited to, base
salary, vacation pay, and car allowance, and options which vest during the
severance in lieu of notice period. The Corporation shall not be entitled to
provide notice in lieu of the termination compensation. Furthermore, the
termination compensation sum is payable forthwith after termination, whether or
not the Executive seeks or finds alternative employment within any set time
period after termination. Termination compensation will be payable in equal
installments over six months if Executive is satisfied, in his discretion,
acting reasonably, that there is adequate security to ensure that the
compensation will in fact be paid in full. The Corporation will also continue to
provide medical and dental coverage under all applicable plans for the Executive
and all entitled beneficiaries for the same period.

        (d)    By Executive    

        The Executive may terminate this Agreement upon providing the
Corporation with three months notice in writing of his intention to do so.

        6.    INTELLECTUAL PROPERTY RIGHTS    

        The Corporation shall be the owner of all work products created by the
Executive or in which the Executive assisted in the creation during the course
of his employment with the Corporation. All intellectual property rights in such
work products, including all patents, trademarks, copyrights, trade secrets and
industrial designs, shall be the exclusive property of the Corporation.

        In the event that the Executive acquires any rights or interests in the
work products or in any intellectual property rights relating to the work
products, the Executive hereby assign all such right and interests to the
Corporation. The Corporation shall have the exclusive right to obtain copyright
registrations, letters patent, industrial design registrations, trademark
registrations, or any other protection in respect of the work products and the
intellectual property rights in the work products anywhere in the world. At the
expense and request of the Corporation, the Executive shall both during and
after his employment with the Corporation, execute all documents and do all
other acts necessary to enable the Corporation to protect its rights in such
work products and the intellectual property rights in the work products.

        7.    NON-COMPETITION    

        During the term of this Agreement and for a period of 12 months from the
Date of Termination of this Agreement, the Executive hereby covenants and agrees
that:

        (a)  he shall not (without the prior written consent of the Corporation)
either directly or indirectly, in any manner whatsoever, including, without
limitation, either individually or in partnership or jointly, or in conjunction
with any other person as principal, agent, shareholder, employee or in any other
manner whatsoever, carry on or be engaged in the principal business carried on
by the Tucows Companies as of the date of this Agreement (a "Competitive
Business"), or be concerned with or interested in or lend money to, guarantee
the debts or obligations of or permit his or its name or any part thereof to be
used by any person engaged or concerned with or interested in a Competitive
Business within Canada or the United States; and

        (b)  that he will not (without the prior written consent of the
Corporation), (i) divulge to any person the name of any customer or client of
the Tucows Companies; (ii) knowingly solicit, interfere with or endeavor to
entice away from the Tucows Companies any customer, client or any person in the
habit of dealing with the Tucows Companies; and (iii) interfere with or
knowingly entice away or otherwise attempt to obtain the withdrawal of any
employee of the Tucows Companies.

--------------------------------------------------------------------------------

        The Corporation may apply for or have an injunction restraining breach
or threatened breach of the covenants herein contained.

        8.    CONFIDENTIALITY    

        The Executive acknowledges and agrees that:

        (a)  in the course of performing his duties and responsibilities as an
officer and employee of the Corporation, he has had and will continue to have
access to, and has been and will be entrusted with, detailed confidential
information and trade secrets (printed or otherwise) concerning past, present,
future and contemplated products, services, operations and marketing techniques
and procedures of the Tucows Companies, including, without limitation,
information relating to addresses, preferences, needs and requirements of past,
present and prospective clients, customers, suppliers (collectively,
"Confidential Information"), the disclosure of any of which to competitors of
the Tucows Companies or to the general public, or the use of same by the
Executive or any competitor of the Tucows Companies would be highly detrimental
to the Tucows Companies' interests;

        (b)  in the course of performing his duties and responsibilities for the
Corporation, the Executive has been and will continue in the future to be a
representative of the Corporation to its customers, clients, and suppliers, and
as such, has had and will continue in the future to have significant
responsibility for maintaining and enhancing the goodwill of the Corporation
with such customers, clients and suppliers and would not have, except by virtue
of his employment with the Corporation, developed a close and direct
relationship with the customers, clients and suppliers of the Corporation;

        (c)  the Executive, as an officer of the Corporation, owes fiduciary
duties to the Corporation, including the duty to act in the best interests of
the Corporation, and to disclose any conflicts of interest or potential
conflicts of interest in writing to the Corporation; and

        (d)  the Corporation is entitled to protect, by way of injunction or
otherwise, its right to (i) maintain the confidentiality of its Confidential
Information, (ii) preserve the goodwill of the Corporation, and (iii) the
benefit of any relationships that have been developed between the Executive and
the customers, clients and suppliers of the Corporation by virtue of the
Executive's employment with the Corporation, all of which constitute proprietary
rights exclusive to the Corporation.

        9.    NO ASSIGNMENT    

        The Executive may not assign, pledge or encumber the Executive's
interest in this Agreement nor assign any of the rights or duties of the
Executive under this Agreement without the prior written consent of the
Corporation.

        10.    SEVERABILITY    

        If any provision of this agreement, including the breadth or scope of
such provision, shall be held by any court of competent jurisdiction to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining provisions of this Agreement and such remaining provisions, or part
thereof, shall remain enforceable and binding.

        11.    GOVERNING LAW    

        This Agreement shall be governed in accordance with the laws of the
Province of Ontario.

        12.    SUCCESSORS    

        This Agreement shall be binding on and inure to be benefit of the
successors and assigns of the Corporation and the heirs, executors, personal
legal representatives and permitted assigns of the Executive.

--------------------------------------------------------------------------------


        13.    NOTICES    

        Any notice or other communication required or permitted to be given
hereunder shall be in writing and either delivered by hand or mailed by prepaid
registered mail. At any time other than during a general discontinuance of
postal service due to strike, lock-out or otherwise, a notice so mailed shall be
deemed to have been received three business days after the postmarked date
thereof or, if delivered by hand, shall be deemed to have been received at the
time it is delivered. If there is a general discontinuance of postal service due
to strike, lock-out or otherwise, a notice sent by prepaid registered mail shall
be deemed to have been received three business days after the resumption of
postal service. Notices shall be addressed as follows:

If to the Corporation:

Tucows.com Co.
96 Mowat Avenue
Toronto, Ontario M6K 3M1
Canada

If to the Executive:

Mr. Graham Morris
9 Tudor Gate
Toronto, Ontario, M2L 1N3

        14.    LEGAL FEES FOR DRAFTING    

        All legal fees, including any of the Executive's legal fees pertaining
to the drafting or interpretation, while the Executive is employed by the
Corporation, of this agreement will be at the Corporation's cost.

        15.    LEGAL ADVICE    

        The Executive hereby represents and warrants to the Corporation and
acknowledges and agrees that he had the opportunity to seek, and was not
prevented nor discouraged by the Corporation from seeking independent legal
advice, prior to the execution and delivery of this Agreement and that, in the
event that he did not avail himself of that opportunity prior to signing this
Agreement, he did so voluntarily without any undue pressure agrees that his
failure to obtain independent legal advice shall not be used by him as a defense
to the enforcement of his obligations under this Agreement.

        IN WITNESS WHEREOF this Agreement has been executed by the parties
hereto as of the date first above written.

    TUCOWS.COM CO.
/s/ Elliot Noss

--------------------------------------------------------------------------------

Elliot Noss—Chief Executive Officer
 
 
/s/ Graham Morris

--------------------------------------------------------------------------------

Graham Morris
 
 

--------------------------------------------------------------------------------

Appendix 1
Tucows Group
Change-in-Control Bonus
Graham Morris

 
  Market Capitalization

--------------------------------------------------------------------------------

  Bonus $US

--------------------------------------------------------------------------------

   
    Below 29,999,999   —         30,000,000   187,500         31,000,000  
193,750         32,000,000   200,000         33,000,000   206,250        
34,000,000   212,500         35,000,000   218,750         36,000,000   225,000  
      37,000,000   231,250         38,000,000   237,500         39,000,000  
243,750         40,000,000   250,000         41,000,000   260,000        
42,000,000   270,000         43,000,000   280,000         44,000,000   290,000  
      45,000,000   300,000         46,000,000   310,000         47,000,000  
320,000         48,000,000   330,000         49,000,000   340,000        
50,000,000   350,000         51,000,000   360,000         52,000,000   370,000  
      53,000,000   380,000         54,000,000   390,000         55,000,000  
400,000         56,000,000   410,000         57,000,000   420,000        
58,000,000   430,000         59,000,000   440,000         60,000,000   450,000  
      61,000,000   460,000         62,000,000   470,000         63,000,000  
480,000         64,000,000   490,000         65,000,000   500,000        
66,000,000   533,333         67,000,000   566,667         68,000,000   600,000  
      69,000,000   633,333         70,000,000   666,667         71,000,000  
700,000         72,000,000   733,333         73,000,000   766,667        
74,000,000   800,000    

--------------------------------------------------------------------------------

    75,000,000   833,333         76,000,000   866,667         77,000,000  
900,000         78,000,000   933,333         79,000,000   966,667        
80,000,000   1,000,000    

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.5



EMPLOYMENT AGREEMENT
